Order entered April 23, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00488-CR

                                EX PARTE ROBERT DILLARD

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-28264-S

                                             ORDER
         The Court has received appellant’s appeal from the trial court’s order denying appellant

the relief sought by his pretrial application for writ of habeas corpus.   This is an accelerated

criminal appeal under Texas Rule of Appellate Procedure 31. The reporter’s record from the

hearing has been filed, but the clerk’s record has not been filed.

         We note that appellant’s notice of appeal does not have a copy of the trial court’s

certification of appellant’s right to appeal attached. Accordingly, we ORDER the trial court to

prepare and file, within TEN DAYS of the date of this order, a certification of appellant’s right

to appeal. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App.

2013).

         We ORDER the Dallas County District Clerk to file the clerk’s record containing the

documents related to appellant’s requested bond reduction within FIFTEEN DAYS of the date

of this order.
       Appellant’s brief is due by MAY 29, 2015. The State’s brief is due by JUNE 16, 2015.

No extensions will be granted. If any party does not file its brief by the date specified, the appeal

will be submitted without that party’s brief. See TEX. R. APP. P. 31.1.

       The appeal will be submitted, without argument, on July 6, 2015, to a panel consisting of

Justices Fillmore, Myers, and Evans. See TEX. R. APP. P. 31.2.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Amber Givens, Presiding Judge, Criminal District Court No. 3; Felicia Pitre, Dallas

County District Clerk; and to counsel for all parties.




                                                         /s/   ADA BROWN
                                                               JUSTICE